87 F.3d 1327
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Calvin BOLDING, Plaintiff-Appellant,v.Dennis LEONARD, Pastor;  Pastor Dave, Defendants-Appellees.
No. 95-1421.
United States Court of Appeals, Tenth Circuit.
June 25, 1996.

Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Mr. Calvin Bolding filed this pro se action under 42 U.S.C. § 1983, alleging that defendants, both ministers with Heritage Christian Center, violated his First Amendment rights.   The district court dismissed Mr. Bolding's complaint pursuant to 28 U.S.C. § 1915(d).   Mr. Bolding appeals,1 and we affirm.


3
Section 1983 requires the plaintiff to "show that the defendant deprived him of [a] constitutional right 'under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory.'   This ... element requires that the plaintiff show that the defendant acted 'under color of law.' "  Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970);  see also Pino v. Higgs, 75 F.3d 1461, 1464 (10th Cir.1996).


4
Mr. Bolding stated in his complaint that neither defendant acted under color of state law.   Mr. Bolding also stated in his complaint that he did not wish to assert jurisdiction under a statute other than section 1983.   On appeal, Mr. Bolding again admits that neither defendant is a state actor.   Because Mr. Bolding failed to meet this specific requirement of section 1983, we agree with the district court that his complaint must be dismissed.


5
We AFFIRM the judgment of the district court.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions 10th Cir.  R. 36.3


1
 The district court granted in forma pauperis status to Mr. Bolding for appeal purposes